Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 1 of 25




          EXHIBIT 11
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 2 of 25



                                                                    Page 1

1                        UNITED STATES DISTRICT COURT
2                     NORTHERN DISTRICT OF CALIFORNIA
3       _____________________________
                                                    )
4       SOCIAL TECHNOLOGIES LLC,                    )
                                                    )
5                     Plaintiff,                    )
                                                    )
6              vs.                                  )Case No.
                                                    )18-cv-05945-VC (SK)
7       APPLE INC.,                                 )
                                                    )
8                     Defendant.                    )
        _____________________________)
9
10
11
12
13
14
15          VIDEO-RECORDED DEPOSITION OF LUCKY BUNNY LLC
16                          THROUGH CAMERON EHRLICH
17                   PURSUANT TO FEDERAL RULE 30(B)(6)
18                          Los Angeles, California
19                           Saturday, June 8, 2019
20                                      Volume I
21      Reported by:
        LORI SCINTA, RPR
22      CSR No. 4811
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 3 of 25



                                                                     Page 63

1       well, originally it was to make it so you could have
2       little emoji versions of your own face in the
3       keyboard and put that in with your text messages.
4                   Due to a few technical limitations of
5       Unicode and -- or whatever, a number of reasons, we
6       came to just making little images and GIFs of your
7       face with emoji art placed over it.
8              Q    So I want to unpack that answer a little.
9                   How would you describe the Lucky Bunny
10      MEmoji app as released on the App Store?
11             A    It is a tool that allowed users to place
12      various pieces of familiar emoji art in and around
13      them in pictures and moving GIFs or GIFs, as well as
14      additional artwork that we created.
15             Q    So online I've seen a description of
16      Lucky Bunny's MEmoji app that describes it as adding
17      accessories to GIFs of yourself.
18                  Does that sound accurate?
19                  MS. TORRES:       Objection.            Vague.
20                  THE WITNESS:       Yeah.       The reason for that
21      name was to try to get better App Store rankings.
22      BY MR. DUNNE:
23             Q    And what do you mean by that?
24             A    If you include -- the thought was, I'm not
25      sure if this was or is at all true, but that if you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 4 of 25



                                                                  Page 64

1       included keywords in the title of your app that were
2       likely to be searched by someone looking for an app
3       doing something like that, we would be further up in
4       the results if we jammed our title with all of those
5       words.
6              Q    And when you say "keywords," what exactly
7       are you referring to?
8              A    "GIFs," "selfies," "accessories," all words
9       that people may search on the App Store.
10             Q    I see.     So that played a part in how you
11      worded your description on the App Store as adding
12      "accessories" to GIFs of yourself?
13             A    The description and title, yes.
14             Q    And title.
15                  And the title of the app was "MEmoji GIF
16      selfies with emoji accessories!."
17             A    Rolled off the tongue.              Yes.
18             Q    So that's why the title was such a --
19             A    Mouth- --
20             Q    -- long and descriptive of some sorts
21      length?
22             A    Yes, yes.
23             Q    Okay.    Now, the MEmoji app, does it take
24      pictures?
25             A    Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 5 of 25



                                                                   Page 65

1              Q    And what does it take pictures of?
2              A    People use the rear- and front-facing
3       cameras, both or either.
4              Q    Did the MEmoji app use videos?
5              A    Technically, yes, under the hood, yes.
6                   (Reporter clarification.)
7                   THE WITNESS:       Under the hood, it did.              But
8       it didn't produce those for users.                  It produced
9       either a static image or a moving GIF or GIF.
10      BY MR. DUNNE:
11             Q    So can you unpack that a bit?
12                  What do you mean by "under the hood" the
13      app took videos?
14             A    It would record the user's -- while the
15      user held down the record button, it would capture
16      the camera's input to later convert to an image, but
17      it was more a vision to capture it as a video.
18             Q    And what types of accessories were
19      available on the app?
20             A    The default pack was all emoji artwork in
21      the public domain, and then there was a holiday pack
22      that had holiday artwork I think around Thanksgiving
23      and Christmas, specifically.
24                  And then there was a Riff Raff pack, I
25      believe, which was with an Instagram influencer that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 6 of 25



                                                                  Page 67

1              A    Not that I'm aware of.
2              Q    Did the MEmoji app transform a user's photo
3       or video?
4              A    Can you define "transform"?
5              Q    Sure.     So what exactly did the app do to a
6       user's photo or video?
7              A    It would either capture a static frame or
8       capture a buffer of frames, perform a number of
9       photo manipulations on that data, apply various
10      additional layers of photo data on top of -- like
11      composite it together and add a little watermark, if
12      they hadn't paid for that, to be removed, and then
13      export it.
14             Q    And it allowed a user to put accessories --
15      essentially, stickers -- on these photos or videos?
16             A    Correct.
17             Q    Okay.     So in 2014, Lucky Bunny released on
18      the Apple App Store an app called, "MEmoji GIF
19      Selfies with emoji accessories!," correct?
20             A    Uh-huh.
21             Q    What date was the MEmoji app released by
22      Lucky Bunny on the App Store?
23             A    I don't know for sure.
24                  MR. DUNNE:      I'm going to mark Exhibit 4,
25      which is an email from Cameron Ehrlich via

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 7 of 25



                                                                  Page 85

1       "Ready for Sale"?
2               A      That's usually what happens once the
3       developer goes and says they'd like to release the
4       app.        Upon reviewing this, it's looking like we may
5       have gotten 1.0.0 approved and then pushed one more
6       set of fixes before we actually released it.
7               Q      So your understanding, based on the status
8       indicated in this email from Apple, is that
9       Wednesday, October 22nd, 2014, was the day that you
10      released the first public version of the MEmoji app?
11              A      I believe so.
12              Q      And the first public version of the MEmoji
13      app was 1.0.1?
14              A      It appears that way to me, and it would be
15      consistent with what sometimes I've done in the
16      past.
17                     (Exhibit 14 was marked for
18                     identification by the court reporter
19                     and is attached hereto.)
20      BY MR. DUNNE:
21              Q      Okay.   Take a look through this and let me
22      know when you're -- when you've looked through this
23      exhibit.
24              A      Yeah, I have.
25              Q      Do you recognize this?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 8 of 25



                                                                  Page 89

1              A    Yes.    They're hip-hop producers and they
2       are -- yeah.       Okay.
3              Q    Now, were you actually able to implement
4       personalized emojis in any version of MEmoji app?
5              A    Not as originally conceived but, yes, you
6       know, we -- yeah.
7              Q    So -- so when you say, "Not as originally
8       conceived," were you able to add emojis to the emoji
9       keyboard in --
10             A    No.
11             Q    -- in the MEmoji app?
12             A    No.
13             Q    In any version of the MEmoji app were you
14      able to add any emojis of any sort to the emoji
15      keyboard?
16             A    No.
17             Q    Now, as far as Big 3, what was their
18      contribution to the development of the MEmoji app
19      aside from the originating idea from Lex Larson?
20             A    Louie Rubio is a graphics designer.               I
21      believe he made the icon and the iTunes preview
22      artwork.
23                  Deejay Felli Fel talked about it on the
24      radio, made some prerecorded ads, and used their
25      connections to connect us with these other Instagram

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
        Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 9 of 25



                                                                  Page 90

1       influencers to get them to post about it, as well.
2              Q    When you're talking about influencers, that
3       would be Riff Raff?         Far East Movement -- can you
4       respond?
5              A    Yes.
6              Q    So Riff Raff?
7              A    Yes.
8              Q    Far East Movement?
9              A    Yes.
10             Q    Liane V?
11             A    Yes.
12             Q    And then someone who probably is beyond the
13      label "influencer," Howie Mandel?
14             A    Howie Mandel, my father-in-law.
15             Q    Okay.    Now, did Big 3 -- so what was --
16      what was the time frame for Big 3's contributions to
17      the MEmoji app?
18                  Did Big 3 contribute the artwork -- well,
19      let's skip -- take one at a time.
20                  So Louie Rubio, when did he contribute
21      artwork to the -- for the app?
22             A    During its development.
23             Q    So prior to its -- do you want to take a
24      break?
25                  MR. SULLIVAN:        No, I'm fine.       Sorry.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 10 of 25



                                                                 Page 106

1       it didn't pass Apple's initial checks on the code.
2              Q    So --
3              A    I believe.
4              Q    So on the date of this email, June 28th,
5       2017, you had pushed new code for the MEmoji app?
6              A    It appears we did, yeah.
7              Q    And who pushed that code?
8              A    It would have been me.
9              Q    And do you recall why you were pushing code
10      on June 28th, 2017?
11             A    I don't.     It was probably a follow-up to
12      fix a bug or maybe the app had fallen off the store
13      for some reason.        Yeah, I'm not certain.
14                  If I looked at the code history that I
15      provided you, I could tell you exactly why this
16      message is in there, as well as to what I was doing.
17             Q    So did you ever release a new version of
18      the MEmoji app in June 2017?
19             A    Possibly.     Yeah, possibly.
20             Q    And why do you think it's -- that's
21      possible?
22             A    It's likely that since we first developed
23      the app, iOS had been updated a few times and
24      required new adherence to certain policies or
25      privacy changes they've -- they made.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 11 of 25



                                                                 Page 144

1                   various things.
2                   Do you see that?
3              A    Yeah.
4              Q    Does this look like something you would
5       have received?
6              A    Yep.
7              Q    Did you take any steps to contact the
8       makers of the MEmoji keyboard in June of 2015?
9              A    Not that I remember, no, unless this is
10      like the -- yeah.
11                  MR. DUNNE:      Okay.
12                  (Exhibit 28 was marked for
13                  identification by the court reporter
14                  and is attached hereto.)
15                  THE REPORTER:        28.
16      BY MR. DUNNE:
17             Q    So here do you see -- or do you recognize
18      the exhibit that's been -- the document that's been
19      marked Exhibit 28?
20             A    Yes.
21             Q    And what is that document?
22             A    This is a Google Alert alerting us for
23      MEmoji and a piece of news, as well.
24             Q    And this one's dated April 1st, 2017,
25      correct?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 12 of 25



                                                                 Page 145

1              A    Correct.
2              Q    And it says Facetune's latest app, MEmoji,
3       does various things.
4                   Do you see that?
5              A    Yes.
6              Q    Now, did Lucky Bunny respond or make some
7       response to learning of the Facetune MEmoji app?
8              A    I believe so.
9              Q    And what was your response to seeing the
10      Facetune MEmoji app?
11             A    I believe we were excited by it both in a
12      good and a bad way.         We -- Facetune was a popular
13      app at the time, and we saw this as something that
14      would -- that we could follow up on since we
15      believed we, you know, had the name MEmoji for our
16      app.
17                  MR. DUNNE:      Okay.
18                  (Exhibit 29 was marked for
19                  identification by the court reporter
20                  and is attached hereto.)
21                  THE REPORTER:        29.
22                  THE WITNESS:       Getmemoji.com is a URL that
23      we bought.
24      BY MR. DUNNE:
25             Q    So you bought -- you bought getmemoji?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 13 of 25



                                                                 Page 146

1              A    I'm just seeing that.              Yeah.
2              Q    Well, so -- okay.           So right now we have
3       marked Exhibit 29.        It's an email from Stitch It! to
4       support+ios@getmemoji.com.
5              A    Oh, no.     Okay.      Sorry.       I misunderstood.
6              Q    So getmemoji.com, was that the website for
7       the Facetune app?
8              A    Yes.
9              Q    Okay.
10             A    Sorry.
11             Q    And is this an email from you, Cameron
12      Ehrlich, to the developers of the Facetune app
13      informing them of trademark and copyright concerns?
14             A    Yes.
15             Q    And what was your trademark concern?
16             A    That they were using the name "MEmoji."
17             Q    Okay.     But, to be clear, in 2015, you're
18      not aware and you searched your documentation for
19      any email to the MEmoji keyboard people, correct?
20             A    Correct.
21                  (Exhibit 30 was marked for
22                  identification by the court reporter
23                  and is attached hereto.)
24                  THE REPORTER:        30.
25      BY MR. DUNNE:

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 14 of 25



                                                                  Page 166

1              A    Initially, they said, "Wow, someone's still
2       interested in that?         Sure."        Let's -- yeah, they
3       were receptive to hearing what we could do with it.
4              Q    Okay.    And how did you guys come to the
5       $110,000 proposal?
6              A    Jacob and myself sat down and thought
7       through all of the work that we had put into it
8       ourselves and the time we'd put into it.                  And, you
9       know, roughly -- I had roughly estimated that it was
10      worth two months' worth of my salary at the time,
11      which was roughly $10,000 a month.                  So I figured I
12      contributed $20,000 worth of value in my own thing.
13                  So we just said everybody put in around
14      $20,000 worth of work, so we'll -- there's five
15      partners, we'll do 100,000 and throw a little sugar
16      on the top.
17             Q    Okay.    And the sugar was 10,000?
18             A    Yes.
19             Q    And now, if you look at 9 -- LB 935 from
20      the same exhibit, Exhibit 34, you'll note that
21      there's email from lgsys@earthlink.net and it's
22      Ty -- is it your under- -- is it Lucky Bunny's
23      understanding that that's Tony Yarborough?
24             A    Yeah.
25             Q    Okay.    Now, on the -- right on the second

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 15 of 25



                                                                 Page 167

1       page of this, 929, LB 929, there's a reference to a
2       "phase-out period."
3              A    Uh-huh.
4              Q    What's your understanding of what the
5       phase-out period was?
6              A    I believe this had to do with when we had
7       to have certain things taken down or removed from
8       public view that were, you know, going to be using
9       the MEmoji, the same, still.
10             Q    Okay.     And then also on that page, there's
11      a reference to a typo.
12                  Is that -- and it says that your company
13      name is "Luck Bunny LLC."
14                  Are you aware of that potential issue?
15             A    I -- by reading these emails is the first
16      time that -- I think my partner didn't want to tell
17      me about the trademark having our name misspelled --
18             Q    Okay.
19             A    -- but yeah.
20             Q    Now, on Page -- so -- so I just want to
21      clarify.     Who owns the MEmoji app or -- you made a
22      reference to it being transferred.
23                  Who was it transferred to?
24             A    When we transferred it out?
25             Q    Well, that's what I'm trying to --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 16 of 25



                                                                 Page 179

1              Q    Sure.
2                   Do you see -- do you understand that this
3       meant you could continue to use -- to actually
4       maintain the app itself?
5                   MR. DUNNE:      Object to form.
6                   THE WITNESS:       My understanding was that we
7       could still use the code if we wanted to rebrand it
8       and -- and however we wanted to do that, but we --
9       you know, we had sold them the rights to that app, I
10      guess.
11      BY MS. TORRES:
12             Q    Or to that name?
13             A    I guess just the name was my understanding.
14             Q    Okay.    But you could -- you could actually
15      continue to use the name for the app with the
16      underlying code until July 30th, 2018.
17                  Do you see that?
18             A    Uh-huh, yes.
19             Q    And, in fact, you did continue to have the
20      app up under the MEmoji name for some period of time
21      after this was -- after the trademark agreement was
22      entered, correct?
23                  MR. DUNNE:      Object to form.
24                  THE WITNESS:       I believe so.
25      BY MS. TORRES:

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 17 of 25



                                                                 Page 181

1              A    Yes.
2              Q    And as part of a beta-testing program, do
3       users download the app and use it in beta -- in a
4       beta form by invitation or through some other means
5       prior -- prior to the official public release of the
6       app?
7                   MR. DUNNE:      Object to form.
8                   THE WITNESS:       Yes.
9       BY MS. TORRES:
10             Q    Do you recall when that started, the beta
11      testing of the MEmoji app?
12             A    It was -- it was only a couple of weeks
13      before we -- we launched.
14             Q    Okay.
15                  (Addressing Mrs. Chap) The download data.
16                  Actually, directing your attention back to
17      Exhibit 36, if you look at Exhibit A, and,
18      specifically, the second page of Exhibit -- yeah,
19      second page of Exhibit A, which is Bates-numbered
20      LB 954, there was a link -- that's -- that's the --
21      at least of the home page of the MEmoji --
22      thememojiapp.com website?
23                  MR. DUNNE:      Object to form.
24                  THE WITNESS:       Yes.
25      BY MS. TORRES:

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 18 of 25



                                                                 Page 182

1               Q   And on the home page of the memojiapp.com
2       website there was a link to download the MEmoji app,
3       Lucky Bunny's MEmoji app, from the App Store,
4       correct?
5               A   Yes.
6               Q   And that link was there the entire time
7       that you had the website up, correct?
8                   MR. DUNNE:      Object to form.
9                   THE WITNESS:       Yes.
10      BY MS. TORRES:
11              Q   You also mentioned having a Twitter account
12      with a handle -- I want to say it was "The MEmoji
13      App."
14                  Yes?
15              A   Yes.
16              Q   On your Twitter page or your Twitter home
17      page --
18              A   Yeah.
19              Q   -- there was also a link to download the
20      MEmoji app from the App Store?
21              A   Yes, I believe so.
22              Q   And you had an Instagram account with the
23      handle "thememojiapp" as well, correct?
24              A   Correct.
25              Q   And did that Instagram account always also

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 19 of 25



                                                                 Page 183

1       have on its home page a link to download the MEmoji
2       app, Lucky Bunny's MEmoji app from the App Store?
3                   MR. DUNNE:      Object to form.
4                   THE WITNESS:       I believe we always did in
5       the bio of that Instagram account.
6       BY MS. TORRES:
7              Q    Okay.    And the Insta- -- to be clear, the
8       Instagram and Twitter handles were both
9       "thememojiapp"?
10             A    Yes, I believe they were.
11             Q    Okay.    You mentioned earlier that you sort
12      of remembered a spike in downloads after finding out
13      that somebody else had launched an app with the
14      MEmoji name?
15             A    Yes --
16                  MR. DUNNE:      Object to form.
17                  THE WITNESS:       -- correct.
18      BY MS. TORRES:
19             Q    Looking at correspondence with -- I believe
20      it was Facetune --
21             A    Yes.
22             Q    -- does it refresh your recollection that
23      that was the app that caused a spike in downloads?
24             A    That is the app that I would attribute to
25      that event if that is the case.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 20 of 25



                                                                 Page 191

1                   MR. DUNNE:      Object to form.
2                   THE WITNESS:       Yes.
3       BY MS. TORRES:
4              Q    But you were just not aware of it, correct?
5              A    Right.
6              Q    Exhibit 40, do you recognize that as a --
7       an article from Adweek?
8              A    I do.
9              Q    Were you aware of it at the time?
10                  MR. DUNNE:      Object to form.
11                  THE WITNESS:       No.
12      BY MS. TORRES:
13             Q    So this is another one where there's a
14      promotion in a national publication of the MEmoji
15      app that you were not aware of?
16             A    Right.
17                  MR. DUNNE:      Object to form.
18                  THE WITNESS:       Yes.
19      BY MS. TORRES:
20             Q    You mentioned earlier that you had a Google
21      Alert for the MEmoji name?
22             A    Yes.
23             Q    And you had that in place so that if there
24      were mentions of MEmoji, you would receive a notice?
25             A    Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 21 of 25



                                                                    Page 192

1              Q    And you had that in place from sometime in
2       2014 through the time that you entered the trademark
3       agreement with Apple?
4                   MR. DUNNE:      Object to form.
5                   THE WITNESS:       Yes.       Yes.
6                   Sorry.
7       BY MS. TORRES:
8              Q    You never stopped that Google Alert?
9              A    As far as I know, yeah.                 I left it going
10      the whole time.
11                  (Reporter clarification.)
12      BY MS. TORRES:
13             Q    And, in fact, that's how you learned of
14      Facetune's or Lightwork's [sic] use of the name
15      MEmoji in connection with their app, correct?
16             A    I believe that's one of the ways.
17                  I think it was a Google Alert of the
18      Product Hunt listing of that other MEmoji product.
19             Q    Okay.    And that caused you to write to them
20      to tell them you own the rights to the MEmoji mark,
21      correct?
22                  MR. DUNNE:      Object to form.
23                  THE WITNESS:       Correct.
24      BY MS. TORRES:
25             Q    Directing your attention to the exchange of

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 22 of 25



                                                                 Page 206

1              Q    According to even your own data, at least
2       from the date that it started, that your -- you
3       know, your spreadsheet started, is it fair to say
4       that the MEmoji app was continuously available and
5       being downloaded somewhere in the United States?
6                   MR. DUNNE:      Object to form.
7                   THE WITNESS:       Yes.
8                   MS. TORRES:       I'm looking for the -- I'm
9       looking for the first trademark application.
10                  MS. CHANG:      Is that Exhibit 24?
11                  THE REPORTER:        I'm sorry?
12      BY MS. TORRES:
13             Q    Directing your attention to Exhibit 24, did
14      you have any interaction with the attorney hired by
15      Big 3 ENT in connection with this application?
16                  MR. DUNNE:      Object to form.
17                  THE WITNESS:       Limited.
18      BY MS. TORRES:
19             Q    Okay.    Do you see under "Goods and
20      Services" at the top?
21             A    Yes.
22             Q    Okay.    Or let me -- let me rephrase.
23                  Do you see the words "Goods and Services"
24      at the top?
25             A    Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 23 of 25



                                                                 Page 208

1       BY MS. TORRES:
2              Q    Did you, in fact, have any baseball caps
3       and hats at the time you filed this trademark
4       registration bearing the MEmoji mark?
5                   MR. DUNNE:      Object to form.
6                   THE WITNESS:       No.
7       BY MS. TORRES:
8              Q    Did you have shirts or T-shirts bearing the
9       MEmoji mark?
10                  MR. DUNNE:      Object to form.
11                  THE WITNESS:       No.
12      BY MS. TORRES:
13             Q    Do you know why this MEmoji app was
14      rejected?
15                  MR. DUNNE:      Object to form.
16                  THE WITNESS:       No.
17      BY MS. TORRES:
18             Q    Okay.    Do you believe that it was rejected
19      because you didn't actually -- you weren't actually
20      using the mark on baseball caps and hats, shirts and
21      T-shirts?
22                  MR. DUNNE:      Object to form.
23                  THE WITNESS:       No.
24      BY MS. TORRES:
25             Q    You don't know?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 24 of 25



                                                                 Page 209

1                   MR. DUNNE:      Object to form.
2                   MS. TORRES:       Go ahead.
3                   THE WITNESS:       My understanding was that
4       it -- the trademark didn't -- wasn't done correctly
5       the first time because we didn't follow up on it.
6       That was -- you know, I didn't know that it had been
7       rejected or whatever.          I thought we just didn't
8       follow up and it was abandoned.
9       BY MS. TORRES:
10             Q    Okay.    And your understanding of that is
11      from whom?
12             A    My partner, Jacob.
13             Q    Okay.    So your understanding on that is
14      secondhand?
15             A    Yes.
16             Q    Okay.    When -- when the first trademark
17      application was not approved for registration, you
18      didn't stop using the MEmoji mark in connection with
19      the app, did you?
20                  MR. DUNNE:      Object to form.
21                  THE WITNESS:       No.
22      BY MS. TORRES:
23             Q    And you didn't intend to stop using the
24      MEmoji app --
25                  MR. DUNNE:      Object to form.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
       Case 3:18-cv-05945-VC Document 125-11 Filed 10/30/19 Page 25 of 25



                                                                 Page 210

1       BY MS. TORRES:
2              Q    -- at that time, did you?
3                   MR. DUNNE:      Same objection.
4                   THE WITNESS:       Correct.         We didn't.
5       BY MS. TORRES:
6              Q    And, in fact, on April 3rd, 2017, you or
7       Lucky Bunny and Big 3 ENT filed another trademark
8       application for the MEmoji mark, correct?
9                   MR. DUNNE:      Object to form.
10                  THE WITNESS:       Yes.
11      BY MS. TORRES:
12             Q    Because you were still using that mark,
13      correct?
14                  MR. DUNNE:      Object to form.
15                  THE WITNESS:       Yes.
16      BY MS. TORRES:
17             Q    And you intended to keep using that mark,
18      correct?
19                  MR. DUNNE:      Object to form.
20                  THE WITNESS:       Yes.
21      BY MS. TORRES:
22             Q    Have you ever had any communications in any
23      form with anyone from Social Tech?
24                  And I'll list for you the names of people
25      that I understand to be from Social Tech so you

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
